Citation Nr: 0942342	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue and stiffness, to include as 
undiagnosed illness or chronic fatigue syndrome.  

2.  Entitlement to service connection for a cold/flu 
syndrome, or disability following in-service influenza 
vaccination.  

3.  Entitlement to service connection for a neurological 
disorder manifested by memory loss, to include as undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to January 
1977, from January 1981 to October 1985, and from October 
1986 to December 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, denying service connection for chronic fatigue 
syndrome, cold/flu syndrome, and memory loss.  The Board has 
recharacterized the issues on the first page above to best 
reflect their apparent nature, based on the submitted claims 
and statements and the medical evidence of record.  

The August 2003 rating decision reviewed the chronic fatigue 
syndrome, cold/flu syndrome, and memory loss claims de novo.  
The Board notes that these claims were previously denied by 
the RO in a February 1999 rating action.  Readjudication de 
novo was appropriate in this case for those claims, under a 
statute that authorized readjudication of claims previously 
adjudicated as not well grounded, see 38 U.S.C.A. § 5103(a) 
(West 1991), if that adjudication became final during the 
period from July 14, 1999, through November 9, 2000.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

Although the Veteran had requested a videoconference hearing 
before a Veterans Law Judge of the Board, to be conducted 
between the RO and VA Central Office, he failed to appear for 
that hearing, scheduled for June 2007.  

The Board remanded the appealed claims in July 2007 for 
additional development, and they now return to the Board for 
further review.  The Board has herein restyled the claims to 
include consideration on direct and presumptive bases, as 
appropriate, based on appropriate broad construction of the 
claims, and as they have been considered and developed by the 
RO or Appeals Management Center (AMC).  See EF v. Derwinski, 
1 Vet. App. 324, 326 (1991)).; but see Talbert v. Brown, 
7 Vet. App. 352, 356-7 (1995) (although VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).

The issues of entitlement to service connection for a 
disorder manifested by fatigue and stiffness, to include as 
undiagnosed illness or chronic fatigue syndrome, and of 
entitlement to service connection for a cold/flu syndrome, or 
disability following in-service influenza vaccination, are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.



FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asian Theater 
of Operations.  

2.  A neurological disorder manifested by memory loss was not 
present in service and was not present to a disabling degree 
within the first post-service year.  

3.  A neurological disorder manifested by memory loss has not 
been medically found to be causally related to service. 

4.  The Veteran does not have a neurological disorder 
manifested by memory loss.



CONCLUSION OF LAW

The Veteran does not have a neurological disorder manifested 
by memory loss that is the result of disease or injury 
incurred in active military service, to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
and a neurological disorder manifested by memory loss may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for a neurological disorder manifested 
by memory loss.  The Veteran was afforded a VCAA notice 
letter in January 2002, prior to the RO's appealed August 
2003 rating action adjudicating the service connection claim 
for a neurological disorder manifested by memory loss.  He 
was afforded additional VCAA notice letters in December 2004 
and October 2007 again addressing the appealed service 
connection claim for a neurological disorder manifested by 
memory loss, and this was followed by RO readjudication of 
the claim by a supplemental statement of the case (SSOC) in 
July 2009.  These VCAA notice letters in January 2002, 
December 2004, and October 2007 satisfied the requirements to 
provide adequate notice of the evidentiary requirements to 
support the appealed service connection claim.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, generally as 
to the appealed claims, by a March 2006 notice letter, which 
was followed by readjudication of the claim in the above-
noted SSOC in July 2009.  Dingess-type notice was also 
afforded in the October 2007 VCAA letter.  To whatever extent 
Dingess-complying notice and readjudication thereafter may 
have been inadequate for the service-connection claim, such 
inadequacy is moot and harmless because the claim for service 
connection for a neurological disorder manifested by memory 
loss is herein denied.

The VCAA letters effectively satisfied all notice 
requirements of the VCAA for the service-connection claim.  
The letters informed of the evidence required to substantiate 
the claim for service connection for a neurological disorder 
manifested by memory loss including on direct and presumptive 
bases and based on Gulf War undiagnosed illness.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.  They also advised the Veteran 
of what evidence VA would seek to provide and what evidence 
the Veteran was expected to provide.  Also by these letters, 
the Veteran was requested to inform of any additional 
evidence pertinent to his claim.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  These 
letters also addressed types of information that would be 
helpful in substantiating the claim.  

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claims, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claims.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his neurological disorder manifested by memory 
loss was due to Persian Gulf War undiagnosed illness or was 
otherwise causally related to service.  Service and VA 
treatment records were obtained and associated with the 
claims file.  

The RO in the appealed August 2003 rating action noted that 
STRs were initially unavailable, but that the Veteran 
submitted his copies of STRs, and those records were thus 
substantially restored.  The Board also notes, however, that 
both originals and some copies of STRs are contained within 
the claims file, together with records of examination 
including upon service separation.  The Board does not find 
evidence of incompleteness of the current set of service 
treatment and examination records that are contained within 
the claims file and that were considered by the RO, and we 
accordingly find that there is no indication from the record 
presented that the Veteran was denied appropriate 
consideration and development of his claim based on any prior 
incompleteness of STRs within the claims file.  

The RO also made appropriate efforts to obtain private 
medical records for which authorization was provided.  The 
Veteran was appropriately informed, including by the appealed 
rating decision, a SOC, and a SSOC, of records obtained, and, 
by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  All indicated development having been 
undertaken, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for a neurological disorder manifested by 
memory loss.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

The Board in its July 2007 remand requested development 
including to issue a further VCAA letter more fully 
addressing notice and development specific to Persian Gulf 
War undiagnosed illness claims, Dingess-related notice, and 
the opportunity for the Veteran to appoint an authorized 
representative; to develop questions of his service in the 
Southwest Asia Theater of Operations; to obtain any further 
pertinent treatment or evaluation records; and to afford him 
VA neurological and dermatological examinations to address 
his claimed disorders and their likely etiologies; and 
thereafter to readjudicate of the remanded claims.  This was 
all substantially accomplished with regard to the claim for 
service connection for a neurological disorder manifested by 
memory loss, including by the October 2007 VCAA letter; 
developing the Southwest Asia Theater service question 
including by obtaining the Veteran's entire service personnel 
file; obtaining additional VA treatment records; and 
obtaining requested VA examinations for compensation 
purposes. 

The Board notes that, while the AMC in a July 2009 SSOC 
denied the claim for service connection for a neurological 
disorder manifested by memory loss, it also then erroneously 
found that the evidentiary record supported service in the 
Southwest Asia Theater of Operations.  As discussed infra, 
that was incorrect.  However, such an erroneous adjudicative 
finding by the AMC is not inconsistent with sufficient notice 
and development of the claim to allow for Board adjudication.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the Veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO (AMC) afforded the Veteran a VA neurological 
examination for compensation purposes in November 2008, and 
also a VA rheumatology examination in December 2008.  The 
Board finds that these examinations, taken together with the 
balance of the evidence of record, present sufficient 
competent medical evidence to adjudicate the claim for 
service connection for a neurological disorder manifested by 
memory loss.  38 C.F.R. § 3.159(c)(4); McLendon.  
Specifically, as discussed further infra, the examiners 
adequately ascertained that the Veteran does not currently 
have a neurological disorder manifested by memory loss, and 
this finding is consistent with other medical records 
contained within the claims file, as well as with the 
Veteran's own admission upon examination that he does not 
have any current significant memory difficulty.  Absence of 
current disability is sufficient to deny the claim based on 
any theories of entitlement presented or herein considered.  
38 C.F.R. §§ 3.303, 3.307, 3.307, 3.317.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

II.  Service Connection for a Neurological Disorder 
Manifested by
Memory Loss, to Include as Due to Undiagnosed Illness

The Board notes initially that the Veteran's claim for 
service connection for a neurological disorder manifested by 
memory loss has been considered as directly related to 
service, on a first-year-post-service presumptive basis, and 
as due to undiagnosed illness or other qualifying, chronic 
disability pursuant to 38 U.S.C. § 1117.  The Board herein 
considers these alternative theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such neurological disorders, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  For example, mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf War veteran who exhibits objective indications 
of a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement to compensation to be 
established has been extended from December 31, 2006, to 
December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 (Dec. 18, 
2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

In this case, the Veteran's service personnel records have 
been obtained, and these show overseas stationing at Torrejon 
Air Force Base (AFB), Spain, and at Incirlik AFB, Turkey, but 
do not show stationing duty assignments in the Southwest Asia 
theater of operations.  Despite any contrary contentions by 
the Veteran of geographically qualifying service for purposes 
of Persian Gulf War undiagnosed illness claims under 38 
U.S.C.A. § 1117, the absence of any corroboration of such 
Southwest Asia theater service, and the Veteran's service 
personnel records showing only stationings elsewhere, result 
in the evidence preponderating against his having qualifying 
service in the Southwest Asia theater to support his claim 
based on Gulf War undiagnosed illness.  Accordingly, service 
connection for the Veteran's claimed neurological disorder 
manifested by memory loss as an undiagnosed illness cannot be 
sustained.  38 U.S.C.A. § 1117.  

The Board must now consider the claim on direct and first-
year-post-service presumptive bases.  Neither STRs nor 
treatment records in the years immediately subsequent  to 
service are shown with any complaint, finding, or assessment 
of memory loss or of a neurological disorder manifested by 
memory loss.  There is no evidence of record supporting the 
presence of memory loss to a disabling degree within the 
first post-service year.  Accordingly, service connection for 
a neurological disorder manifested by memory loss on a first-
year-post-service presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

Considering service connection on a direct basis, the Board 
notes that the Veteran was afforded a VA neurological 
examination for compensation purposes in November 2008, and 
the examiner reviewed the claims file.  The Veteran then 
variously complained of lower extremity symptoms, 
difficulties associated with having to exert himself 
physically to perform tasks, and also mental fatigue.  He did 
not specifically complain of memory difficulties.  The 
examiner noted the Veteran's history of various myalgia-like 
complaints at different times over years after service, as 
well as of difficulty retaining employment and homelessness.  
However, upon examination he was alert and oriented, and he 
spoke articulately.  Cranial nerves II to XII were intact.  

The November 2008 VA neurological examiner made no specific 
finding regarding memory functioning.  However, the Veteran 
was also afforded a VA rheumatology examination in December 
2008 for compensation purposes, and that examiner did address 
memory loss.  Specifically, the examiner noted that the 
Veteran complained of various symptoms including particularly 
those affecting use of the lower extremities, but that he did 
not admit to or endorse memory loss or chronic fatigue, and 
he denied significant memory loss interfering with daily 
activities.  The examiner specifically found that there was 
no significant short-term memory loss.  

The balance of the medical record is also negative for 
medical findings or assessments of memory loss.  Accordingly, 
the evidence preponderates against the Veteran having a 
current neurological disorder manifested by memory loss.  
There is also no STR or other record contemporaneous with 
service presenting a finding or diagnosis of a neurological 
disorder manifested by memory loss, and there is no medical 
evidence of a causal link between service and any 
neurological disorder manifested by memory loss.  The 
Veteran's own lay statements are not cognizable to address 
the uniquely medical question of a causal link between 
service and any memory loss.  Further, as already noted, he 
has denied current significant memory difficulty at his 
December 2008 VA examination.  Accordingly, the weight of the 
evidence is against a neurological disorder manifested by 
memory loss in service or causally related to service, and is 
against the presence of a current neurological disorder 
manifested by memory loss.  The preponderance of the evidence 
is thus against the claim for service connection for a 
neurological disorder manifested by memory loss on a direct 
basis.  38 C.F.R. § 3.303.  

Because the weight of the evidence is against the claim for 
service connection for a neurological disorder manifested by 
memory loss based on any theory of entitlement herein 
addressed, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Service connection for a neurological disorder manifested by 
memory loss is denied.

REMAND

The Veteran's claims of entitlement to service connection for 
a disorder manifested by fatigue and stiffness, to include 
undiagnosed illness or chronic fatigue syndrome; and of 
service connection for a cold/flu syndrome, or disability 
following in-service influenza vaccination, suffer from some 
degree of ambiguity as to their nature or extent, 
particularly where, as here, the Board has already determined 
herein that the Veteran did not serve in the Southwest Asia 
theater of operations during the Persian Gulf War and hence 
is not entitled to service connection for undiagnosed 
illnesses on that basis.  38 U.S.C.A. § 1117.  

Service treatment records document the Veteran's receipt of a 
flu shot in October 1991 and being treated for arthralgia-
like symptoms in the months thereafter.  

Pursuant to the Board's July 2007 remand instructions, the 
Veteran was afforded multiple VA examinations for 
compensation purposes to address the claims on appeal.  One 
of these was a VA neurological disorders examination 
conducted in November 2008.  That examiner noted the 
Veteran's multiple complaints including of his muscles 
feeling like "beef jerky," having to exert more energy to 
complete tasks, having mental fatigue, leg cramps, his legs 
locking up when he walks, and numbness in his legs with 
prolonged walking.  The Veteran also then reported that all 
these symptoms were present since his receipt of a flu shot 
in service in October 1991.  He also complained of having 
developed adenopathy and migratory arthralgia following the 
October 1991 flu shot.  

The November 2008 examiner noted some inconsistency between 
the Veteran's self-reported history of consistent symptoms 
over the years following the October 1991 flu shot, and his 
prior-reported history including as documented in VA and 
other treatment or evaluation records within the claims file,  
reflecting initial treatment at the Fresno VA with prednisone 
and chloroquine with resolution of symptoms, though with some 
possible recurrence and/or resolution of symptoms at some 
documented points thereafter.  The November 2008 VA examiner 
also noted the Veteran's history of type II diabetes, 
hypertension, and obesity.  The November 2008 examiner 
further noted documentation of VA treatment in July 1999 
wherein his suspiciousness, distrustfulness, and significant 
anxiety were observed, as well as his refusal to meet for 
psychiatric consultation or treatment.  The November 2008 VA 
examiner also noted that current examination was negative for 
lumbosacral radiculopathy upon EMG needle testing.  

It is the November 2008 VA examiner's conclusion, or rather 
absence of adequate conclusion, which ultimately necessitates 
this remand.  Specifically, the examiner stated:  "As to the 
persistent symptoms following the vaccine, it is as likely as 
not that a portion of the symptoms are due to the vaccine but 
his diabetes and other medical issues most certainly play a 
role."  

Other VA examination records reflect conclusions to the 
effect that no neurological conditions are objectively found, 
and that the Veteran has significant psychogenic overlay of 
anything which may be physiologically present.  As already 
noted, he has been unwilling to be seen for psychiatric care.  

The Veteran's claims on appeal for review by the Board 
include disability manifested by fatigue and stiffness, as 
well as cold/flu symptoms or disability after in-service 
influenza vaccinations.  These claimed disabilities or their 
symptoms were substantially noted by the November 2008 VA 
examiner, and thus that examiner's opinion is to the effect 
that some of them are as likely as not due to the in-service 
vaccination.  The problem presented, therefore, is which ones 
are as likely as not due to the in-service vaccination.  The 
Board may not simply reject medical opinions presented, 
though they may be equivocal, by substituting our own 
judgment.  A duty is thus created, even with such equivocal 
medical evidence, to seek medical clarification.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Absent that 
clarification, the Board cannot discern whether either or 
both of the claims is/are supported by that November 2008 VA 
examination report.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO (AMC) should request that the Veteran 
identify the names, addresses, and approximate 
dates of treatment for all health care providers, 
VA and private, who may possess additional records 
pertinent to his remanded claims.  With any 
necessary authorization from the Veteran, the RO 
(AMC) should attempt to obtain and associate with 
the claims file any medical records identified by 
the Veteran that have not yet been obtained.  If 
the RO (AMC) is unsuccessful in obtaining any 
medical records identified by the Veteran, it 
should inform him and his representative of this 
and ask them to provide a copy of additional 
medical records they may have obtained on their 
own that have not been previously submitted.

2.  All pertinent VA treatment reports, not 
already of record, should be obtained and 
associated with the claims file.

3.  After the above-requested development is 
completed, the RO should afford the Veteran an 
appropriate examination to address the nature and 
etiology of the claimed disabilities which may be 
reflected in the claims of entitlement to service 
connection for a disorder manifested by fatigue 
and stiffness, and of entitlement to service 
connection for a cold/flu syndrome, or disability 
following in-service influenza vaccination.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary studies, tests, and 
evaluations should be performed and the results 
noted in the examination report.  The following 
should be undertaken:

a.  With regard to the Veteran's remanded 
claims, the examiner should address whether 
diagnosable disabilities are present 
manifested by fatigue and stiffness, and/or 
by a cold/flu syndrome, and/or by disability 
following in-service influenza vaccination; 
the examiner should address the nature, 
severity, and etiology of any of these 
diseases or disabilities found.  The 
examiner should note past records of 
treatment and past medical findings, 
including upon VA examinations.  

b.  For each (if any) diagnosed disability 
present manifested by fatigue and stiffness, 
and/or by a cold/flu syndrome, and/or by 
disability following in-service influenza 
vaccination, the examiner should provide an 
opinion, based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service.


c.  The likelihood of intercurrent causes 
should be considered, though the examiners 
should note that such causes need not 
preclude a finding of partial causation in, 
or due to, service.  When providing this 
opinion, the examiner may look to the 
Veteran's statements as supported by more 
objective indicia of disability, either 
currently or in the past, and the examiner 
may in turn choose to reject lay assertions, 
including by the Veteran, if more objective 
indicia appear not to be supportive of those 
assertions.

d.  These medical judgments, based on the 
facts presented, are entirely the 
prerogative of the examiner.  However, the 
examiner should address the equivocal 
opinion provided by the VA neurological 
examiner in December 1998, regarding a 
possible causal link or partial causal 
attribution between in-service inoculation 
and current disability.

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

f.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner(s) must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiners should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation why an opinion could 
not be provided.  

4.  Thereafter, and following any other indicated 
development, the RO (AMC) should readjudicate the 
remanded claims de novo.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with an SSOC and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


